Citation Nr: 1623148	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  10-17 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neurological disability of the lower extremities, to include post-herpetic neuralgia and neuritis.  

2.  Entitlement to an initial rating in excess of 30 percent for a pain disorder with depressive disorder.  

3.  Entitlement to an increased compensable rating for dermatophytosis of the feet, status post arthroplasty due to mild hammer digit deformities and keratic lesions.  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to August 1989.  

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issues of entitlement to service connection for a neurological disability of the lower extremities; entitlement to an increased rating for dermatophytosis of the feet, status post arthroplasty due to mild hammer digit deformities and keratic lesions; and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.  


FINDING OF FACT

1.  Prior to January 3, 2009, the Veteran's pain disorder and depressive disorder was manifested by moderate psychiatric symptoms such as ongoing depression, anxiety, anger, and irritability due to chronic pain, as well as a GAF score of 52, all of which is most nearly approximated by occupational and social impairment with reduced reliability and productivity.  

2.  As of January 3, 2009, the Veteran's pain disorder and depressive disorder was manifested by increasingly severe psychiatric symptoms such as near continuous depression, increased irritability, and mood swings which severely limited his ability to initiate or sustain work and social relationships, as well as a GAF score of 37, all of which is most nearly approximated by occupational and social impairment, with deficiencies in most areas.

3.  As of January 27, 2010, the Veteran's pain disorder and depressive disorder, not otherwise specified, was manifested by psychiatric symptoms such as anger, chronic pain, decreased sleep, sporadic appetite, anxiety, and depression, with a GAF score of 53, all of which is most nearly approximated by occupational and social impairment with reduced reliability and productivity.  

4.  From October 10, 2014, the Veteran's pain disorder and depressive disorder, not otherwise specified, was manifested by psychiatric symptoms such as depressed mood, chronic sleep impairment, and disturbances of motivation and mood, which resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent for pain disorder with depressive disorder, not otherwise specified, have been met prior to January 3, 2009; thereafter, the criteria for an increased 70 percent disability rating have been met from January 3, 2009, and the criteria for an increased 50 percent disability rating have been met from January 27, 2010; however, the criteria for an increased disability rating in excess of 30 percent have not been met from October 10, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9434-9422 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for pain disorder with depressive disorder arises from a disagreement with the initial disability rating assigned following the grant of service connection.  Once an underlying claim, such as service connection, is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice regarding the Veteran's initial rating claim is required.  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and lay statements and all those records have been associated with the claims file.

The Veteran was provided relevant examinations in August 2008, January 2010, and October 2014.  The examinations and opinions are adequate to adjudicate the Veteran's claim as they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history.  Moreover, they contain sufficient information to allow the Board to apply the relevant statutes, regulations, and rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Moreover, there is no objective evidence indicating that there has been a material worsening in the severity of the Veteran's service-connected pain disorder with depressive disorder, not otherwise specified, since he was last examined in October 2014.  38 C.F.R. § 3.327(a) (2015).  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not require VA to provide a new medical examination).  

Neither the Veteran nor representative has identified any additional evidence regarding his claims on appeal.  Therefore, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  

Disability ratings are determined by rating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the rating of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When rating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board has considered the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for pain disorder with depressive disorder, not otherwise specified, from the effective date of service connection, or January 28, 2008, to the present.  Additionally, the Board has considered whether any staged rating periods are warranted.  

The Veteran's service-connected pain disorder with depressive disorder is currently evaluated as 30 percent disabling from January 28, 2008 under Diagnostic Code 9434-9422 of the General Rating Formula for Mental Disorders, indicating major depressive disorder rated as pain disorder.  38 C.F.R. § 4.130, Diagnostic Codes 9434-9422 (2015).  

Under the applicable rating criteria, a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Codes 9434-9422 (2015).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9434-9422 (2015).  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9434-9422 (2015).  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9434-9422 (2015).  

When determining the appropriate disability rating to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms.  A Veteran may only qualify for a rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 indicate moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  38 C.F.R. § 4.130 (2015).  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Turning to the evidence of record from the January 28, 2008 to the present, in January 2008, February 2008, and April 2008, the Veteran submitted lay statements from himself and others which reported that his ongoing pain had resulted in depression, anxiety, anger, and memory loss.  

At an August 2008 VA examination, the Veteran reported an increase in chronic pain had led to depression, anxiety, sleep impairment, anger, irritability, and decreased energy.  He denied suicide attempts, panic attacks, substance abuse, or prior mental health treatment.  He reported that he lived with his girlfriend but rarely socialized outside of the home due to pain and depression.  On mental status examination, the Veteran was alert, oriented, and cooperative, with no sign of a thought disorder, hallucinations, delusions, obsessions, compulsions, or phobias.  His insight and judgement were adequate, with intact intellectual capacity, although he reported some difficulty with concentration.  The examiner diagnosed pain disorder and depressive disorder, not otherwise specified, due to chronic pain resulting from service-connected disabilities.  The assigned GAF score was 52.  Additionally, the examiner concluded that the Veteran experienced moderate to severe impairment in social, occupational, recreational, and familial functioning due to chronic pain and associated depression.  

On January 3, 2009, the Veteran underwent a private psychological evaluation which found that the Veteran experienced symptoms consistent with a depressive disorder including:  depressed mood most of the day nearly every day, crying spells, markedly diminished interest or pleasure in activities, insomnia, fatigue or loss of energy, diminished ability to think or concentrate, feelings of helplessness and hopelessness, mood swings, and reduced self-esteem.  Those symptoms were found to cause clinically significant impairment in social, occupational, and personal functioning.  The Veteran was also found to exhibit symptoms consistent with posttraumatic stress disorder as a result of the injury, including impaired sleep with nightmares, irritability, isolation, avoidance, and impaired memory and concentration.  However, he denied suicidal or homicidal ideation.  It was noted that the Veteran was unable to learn new tasks because of problems with concentration and memory, and that his irritability and mood swings severely limited his ability to initiate or sustain work and social relationships.  The treating professional believed the Veteran was permanently and totally disabled, and unemployable.  The final diagnosis was mood disorder with depressive features and posttraumatic stress disorder, with a GAF score of 37.  

At a January 27, 2010, VA examination, the Veteran reported that he had gotten progressively worse and noted more severe anger, chronic pain, decreased sleep, sporadic appetite, anxiety, and depression, but he denied panic attacks or suicidal ideation.  He was not receiving ongoing psychiatric treatment or medication.  He stated that he lived with his girlfriend but had few friends and limited recreational and leisure pursuits.  On mental status examination, he was alert and cooperative, with intact memory, insight, and judgment, and without any suicidal or homicidal ideation, impaired though processes or communication, delusions, or hallucinations.  The examiner diagnosed adjustment disorder with mixed emotional features, assigned a GAF score of 53, and concluded that the Veteran's moderate and persistent symptoms of adjustment disorder with mixed emotional features resulted in some impairment of employment and social functioning.  

Subsequent VA treatment records from February 2012 show a negative depression screen.  In March 2013, the Veteran had a positive depression screen.  In June 2013, a mental status examination found that the Veteran was alert and oriented, with mild anxiety, appropriate affect, normal speech, thought processes, and memory, with no evidence of a thought disorder, delusion, or flight of ideas.  The Veteran denied suicidal or homicidal ideation and audiovisual hallucinations.  The noted assessment was that the Veteran's depression was improved.  

In October 2013, psychometric testing indicated that the Veteran experienced significant impact related to pain severity, interference with life, and resulting changes in emotional distress and support.  The Veteran reported decreased ability to engage in home and social activities due to pain.  The physician diagnosed pain disorder associated with psychological features, with a current GAF score of 67, which resulted in mild to moderate depressive symptoms.  

In November 2013, the Veteran appeared alert and oriented, with mildly depressed mood, appropriate affect, and normal speech, thought processes, and memory, without evidence of a thought disorder, delusion, or flight of ideas.  He denied suicidal or homicidal ideation and audiovisual hallucinations.  It was noted that the Veteran seemed to be doing better with his depression, and although his pain continued to be an issue which contributed to the depression, the Veteran reported that his depression was more situational and related to his financial affairs.  

At an October 10, 2014, VA psychiatric examination, the Veteran reported that he lived alone but had a girlfriend whom he visited several times per week.  He noted a decrease in other social activities due to mobility issues.  He reported panic attacks, but the examiner noted these were described as nightmares, intrusive thoughts, and dislike of crowds.  The examiner identified the Veteran's current psychiatric symptoms as:  depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  On mental status examination, the Veteran was alert and oriented, with normal affect, attention, speech, and memory.  The examiner diagnosed mood disorder and depressive disorder due to pain which resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

Based upon the evidence reviewed, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the Veteran's pain disorder with depressive disorder, not otherwise specified, more closely approximates the criteria for an initial 50 percent rating prior to January 3, 2009, an increased 70 percent rating as of January 3, 2009, and an increased 50 percent rating as of January 27, 2010.  However, an increased rating in excess of 30 percent is denied as of October 10, 2014.

The Board finds that prior to January 3, 2009, the lay evidence of record shows that the Veteran was experiencing ongoing symptoms of depression.  Additionally, the August 2008 VA examiner concluded that the Veteran's pain disorder and depressive disorder warranted a GAF score of 52, which indicates moderate symptoms; moreover.  The examiner concluded that the Veteran experienced moderate to severe impairment in social, occupational, recreational, and familial functioning due to chronic pain and associated depression.  The Board finds that an initial 50 percent rating is warranted prior to January 3, 2009, for occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130, Diagnostic Codes 9434-9422 (2015).  

However, the Board finds that an increased 70 percent initial rating is not warranted prior to January 3, 2009, as the Veteran did not display occupational and social impairment with deficiencies in most areas during the rating period.  The Veteran remained capable of socializing and retained a level of function of more than that envisioned by having deficiencies in most areas.  The lay and medical evidence, including the August 2008 VA examination report, are most consistent with an initial 50 percent disability rating and reflective of the Veteran's moderate symptoms during the period prior to January 3, 2009.  Finally, the Veteran has not shown total occupational and social impairment necessary for an increased 100 percent disability rating prior to January 3, 2009.  38 C.F.R. § 4.130, Diagnostic Codes 9434-9422 (2015).  

From January 3, 2009, the Board finds that an increased 70 percent rating is warranted based upon the private psychiatric evaluation which shows that the Veteran's psychiatric symptoms had increased in severity and included near continuous depression, increased irritability, and mood swings which severely limited his ability to initiate or sustain work and social relationships.  Additionally, the assigned GAF score of 37 also indicates serious symptoms.  Those findings are most consistent with occupational and social impairment, with deficiencies in most areas, due to such symptoms as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434-9422 (2015).  However, an increased 100 percent disability rating is not warranted as January 3, 2009.  Although the private physician believed the Veteran was permanently and totally disabled, and unemployable, the evidence does not show that the Veteran's psychiatric symptoms from January 3, 2009, were of similar severity, frequency, and duration to those listed in the rating criteria for an increased 100 percent disability rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The Veteran was not shown to be totally socially impaired due to psychiatric symptoms during this period.  Therefore, the Veteran is not shown to have experienced total occupational and social impairment as necessary for an increased 100 percent disability rating from January 3, 2009.  

From January 27, 2010, the Board finds that a 50 percent rating is warranted, based upon the January 2010 VA examination report.  Although the Veteran reported that his psychiatric symptoms at that time, including anger, chronic pain, decreased sleep, sporadic appetite, anxiety, and depression, had gotten progressively worse, he did not require any ongoing treatment or medication.  Additionally, the VA examiner diagnosed adjustment disorder with mixed emotional features and a current GAF score of 53, which indicates moderate symptoms.  Moreover, the examiner concluded that the Veteran's moderate and persistent symptoms of adjustment disorder with mixed emotional features resulted in some impairment of employment and social functioning.  However, the narrative description of symptoms does not indicate deficiencies in most areas or total occupational and social impairment as required for higher ratings.  Therefore, a 50 percent rating, but not higher, is warranted as of January 27, 2010, for occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130, Diagnostic Codes 9434-9422 (2015).  

However, an increased 70 percent initial disability rating is not warranted from January 27, 2010, as the Veteran did not display occupational and social impairment with deficiencies in most areas during the rating period.  The lay and medical evidence, including the August 2008 VA examination report, are most consistent with an initial 50 percent disability rating and indicative of the Veteran's moderate symptoms.  Finally, the Veteran has not shown total occupational and social impairment necessary for an increased 100 percent disability rating from January 27, 2010.  38 C.F.R. § 4.130, Diagnostic Codes 9434-9422 (2015).  

Subsequent VA treatment records document some improvement in the Veteran's condition with mild to moderate depressive symptoms.  Notably, in November 2013, the Veteran reported that his depression was more situational and related to his financial affairs.  

On VA examination on October 10, 2014, the Veteran's psychiatric symptoms included depressed mood, chronic sleep impairment, and disturbances of motivation and mood, which the examiner concluded resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  To the extent the Veteran reported panic attacks, the examiner clarified that those were described as nightmares, intrusive thoughts, and a dislike of crowds.  Therefore, the Board finds that a rating in excess of 30 percent is not warranted as of October 10, 2014, as the Veteran is not shown to have occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment during the rating period.  38 C.F.R. § 4.130, Diagnostic Codes 9434-9422 (2015).  Moreover, the Veteran's symptoms as of October 10, 2014, are not of similar severity, frequency, and duration to those listed in the rating criteria for an increased disability rating in excess of 30 percent from October 10, 2014.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

In sum, after a thorough review of the evidence of record, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the Veteran's pain disorder with depressive disorder more closely approximates the criteria for an initial 50 percent rating prior to January 3, 2009, an increased 70 percent rating from January 3, 2009, and a 50 percent rating from January 27, 2010.  However, the Board finds that an increased rating in excess of 30 percent is not warranted as of October 10, 2014.  The Board has resolved reasonable doubt in favor of the Veteran in assigning the increased ratings and finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Codes 9434-9422 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2015).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  That means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, such as marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2015).  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected pain disorder with depressive disorder that would make the schedular criteria inadequate.  The Veteran's psychiatric symptoms are contemplated in the rating assigned, which is based on occupational and social impairment due to the symptoms.  Therefore, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria.  Rather, he merely disagreed with the assigned initial rating for his level of impairment.  He did not have any that are unusual or different from those contemplated by the schedular criteria.  The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's pain disorder with depressive disorder, not otherwise specified, are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular ratings are adequate, and referral is not required.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Board has considered whether the Veteran's pain disorder with depressive disorder, not otherwise specified, warrants entitlement to special monthly compensation.  However, the Board finds that the matter of SMC is not raised by the Veteran or warranted by the evidence of record for any period on appeal.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015).  


ORDER

Entitlement to an initial disability rating of 50 percent, but not higher, prior to January 3, 2009, for pain disorder with depressive disorder is granted.  

Entitlement to a 70 percent rating, but not higher, from January 3, 2009, to January 26, 2010, for pain disorder with depressive disorder is granted.

Entitlement to a 50 percent rating, but not higher, from January 27, 2010, to October 9, 2014, for pain disorder with depressive disorder is granted.

Entitlement to a rating in excess of 30 percent, as of October 10, 2014, for pain disorder with depressive disorder is denied.


REMAND

Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the claims of entitlement to service connection for a neurological disability of the lower extremities; entitlement to a compensable rating for dermatophytosis of the feet; and entitlement to TDIU.  

VA's duty to assist includes obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The July 2014 Board remand specifically requested a VA examination to determine whether it was at least as likely as not that a neurological disability of the Veteran's bilateral lower extremities was related to active service or to service-connected dermatophytosis of the feet or left little toe status-post operative excision heloma molle.  

The October 2014 VA examiner concluded that the Veteran did not have a peripheral nerve condition or peripheral neuropathy and opined that the claimed condition was less likely than not incurred in or caused by active service.  Additionally, the examiner stated that the majority of the Veteran's reported foot problems were due to lumbar radiculopathy.  Notably, the opinion did not address the relevant question of whether the Veteran's claimed neurological disability of the bilateral lower extremities was at least as likely as not caused or aggravated by the service-connected dermatophytosis of the feet or left little toe status-post operative heloma molle excision.  

Therefore, the October 2014 VA examination and resulting opinion are incomplete and do not substantially comply with the July 2014 Board remand requests.  Therefore, on remand, a VA examination and opinion must be provided which fully addresses all relevant evidence and both direct and secondary theories of service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the claim of entitlement to an increased rating for dermatophytosis, the July 2014 Board remand directive specifically requested an explanation of why dermatophytosis was rated with arthroplasty and hammer toe deformities, and that if it was determined that those disabilities should not be rated together, then an appropriate rating decision should be issued.  Alternatively, it was to be considered whether the dermatophytosis should be referred for extrashchedular consideration.  

Despite a March 2015 letter from to the Veteran informing him that the steps directed by the July 2014 Board remand had been completed, the Board finds no indication that the of consideration whether dermatophytosis should be rated together or separately from arthroplasty and hammer toe deformities, or whether an referral for extraschedular consideration was warranted.  Therefore, there has not been substantial compliance with the July 2014 Board remand requests, and remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, the October 2014 VA examination report is incomplete, as it does not provide the requested information regarding the Veteran's skin disability, including the percentage of total body area affected, the percentage of exposed areas affected, and the frequency and nature of medication used to treat the skin condition.  Therefore, a VA skin examination is required on remand.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

The claim of for TDIU rating is inextricably intertwined with the increased rating claim being remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, remand of the TDIU claim is also warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a neurologist regarding the Veteran's claim of entitlement to service connection for a neurologic disability of the lower extremities, to include post-herpetic neuralgia and neuritis.  The examiner must review the claims file and should note that review in the report.  All indicated studies should be conducted, and all findings should be reported in detail.  A clear supporting rationale is required for any opinion provided.  Specifically, the examiner is asked to provide the following opinions:

(a) Has the Veteran been diagnosed, either currently or at any time since January 2008, with a neurologic disability of the lower extremities, to include post-herpetic neuralgia or neuritis?  State the diagnosis of any lower extremity neurologic disability.

(b) Is it at least as likely as not (a 50 percent probability or greater) that each neurologic disability of the lower extremities found since January 2008 is etiologically related to active service or manifested within one year following separation from service?  

(c) Is it at least as likely as not (a 50 percent probability or greater) that each neurologic disability of the lower extremities found since January 2008 was caused by service-connected dermatophytosis of the feet or left little toe status-post operative heloma molle excision?  

(d) Is it at least as likely as not (a 50 percent probability or greater) that each neurologic disability of the lower extremities found since January 2008 is aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected dermatophytosis of the feet or left little toe status-post operative excision heloma molle?  

2.  Schedule the Veteran for a VA skin examination to determine the current severity of dermatophytosis of the feet, status post arthroplasty due to mild hammer digit deformities and keratic lesions.  The examiner must review the claims file and should note that review in the report.  All indicated studies should be conducted and all findings should be reported in detail.  A clear supporting rationale is required for any opinion provided.  Specifically, the examiner is asked to identify all symptoms associated with the skin disability of the feet, specifically indicating the percentage of total body area affected, the percentage of exposed areas affected, and the frequency and nature of medication used to treat the condition.  The examiner should specifically state whether or not the disability requires systemic therapy such as corticosteroids or other immunosuppressive drugs and if so, the duration of those drugs required.

3.  Then, readjudicate the claims, with specific consideration of whether the skin disability of the feet of dermatophytosis and the orthopedic disabilities of the feet or toes should be assigned separate ratings.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


